Citation Nr: 1023954	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Whether the reduction of the 20 percent schedular rating 
for lumbosacral strain to 10 percent, effective July 1, 2007, 
was proper.

2.  Whether the reduction of the 10 percent schedular rating 
for allergic rhinitis to 0 percent, effective July 1, 2007, 
was proper.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
February 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge via telephone communication.  The hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing in May 2010, the Veteran testified to a 
worsening of his lumbosacral strain and allergic rhinitis 
symptoms since his last VA examination conducted in December 
2006.  He further reported relevant treatment records from 
Hickam Air Force Base which are not associated with the 
claims folder.

Accordingly, the Board remands this case to obtain the 
identified relevant treatment records.  38 C.F.R. § 3.159(a).  
Upon receipt of these additional records, to obtain 
additional VA examinations to determine the current nature 
and severity of the Veteran's service-connected lumbosacral 
strain and allergic rhinitis.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
of treatment for lumbosacral strain and 
allergic rhinitis at the Honolulu VA 
Medical Center since August 2009.

2.  Assist the Veteran in associating with 
the claims folder all records of non-VA 
treatment for lumbosacral strain and 
allergic rhinitis, to include treatment 
records from Hickam Air Force Base since 
March 2006 and Tripler Army Medical Center 
since February 2006.

3.  Upon receipt of any additional 
records, schedule the Veteran for 
appropriate VA examination to determine 
the nature and severity of his service-
connected lumbosacral strain.  The claims 
folder must be made available for review 
by the examiner.  

In addition to addressing the range of 
motion of the thoracolumbar spine, the 
examiner is requested to specifically 
address the extent, if any, of functional 
loss of use of the thoracolumbar spine due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion.  

4.  Upon receipt of any additional 
records, schedule the Veteran for 
appropriate VA examination to determine 
the nature and severity (if any) of his 
service-connected allergic rhinitis.  The 
claims folder must be made available for 
review by the examiner.  The examiner 
should specifically address the extent of 
nasal passage obstruction and presence or 
absence of nasal polyps.

5.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and the appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

